DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/28/19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Drawing Figures 3B, 4B, 4C, 4D, 5A, 5B, 6A, 6B.
Specification paragraphs [0003], lines 5-16, [00016], lines 6-9, [00017], line 3, “octagonal in shape”, lines 4-6, lines 11-14, [00018], line 3, [00020], lines 3-6, [00021], lines 2-9, [00022], lines 3-5.
It is further noted that in para [0003], line 10, yet another “an end cap” is recited, in addition to the first and second end cap – this appears to be erroneous or new matter.
It is further noted that in para [0003], line 18, the word “spacer” appears to be incorrect, since there is no original recitation of a spacer disposed between…a spacer”.
It is further noted that in para [00020], line 5, there is no original disclosure as to the end cap diameter being less than the diameter of the spacer and tumblers. Furthermore, paragraphs [0003] and [00022], disclose the reverse, that the tumblers and spacers have a diameter less than the end caps. Regardless, this is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The file history below chronicles papers entered for examination by the examiner to clarify the record. While all papers submitted by applicant are part of the file history, only those 

* All papers filed 3/18/19 and 4/8/19 have been entered and are treated in this office action.
* The claim listing filed 5/28/19 has been entered and treated. 
* The Drawings filed 5/28/19 have not been entered since they present new matter as discussed above in paragraph 3.
* The Specification filed 5/28/19 has not been entered since there is no marked-up copy provided and it introduces new matter as discussed above in paragraph 2.

Applicant should note that the relevant rules governing amendments and new matter under 35 USC 132 are reiterated herein:
MPEP 2163.06 and 2163.07 discuss what new matter is and the legal basis for prohibiting the introduction of new matter after an application is filed. Generally, no amendment filed after the filing date of the application (in the instant case 4/8/19) can introduce new matter into the disclosure of the invention.
Any information contained in any one of the specification, claims or drawings of the application as filed (4/8/19) may be added to any other part of the application by amendment after the application is filed without introducing new matter.



It is further noted that the specification descriptive portions which is not found in the original specification of 4/8/19, but which is not referenced in paragraph 2 above, is considered readily apparent to one of ordinary skill in the lock art (such as the method of use of the shank and lock with chains (Fig.7), and is therefore not considered new matter. 

Also note, that while applicant has provided a statement that no new matter has been entered (letter of 5/28/19), the instances set forth above in paragraph 2 of this office action are clear.

The disclosure is objected to because of the following informalities: in para [00017], line 5, “hold” should be –hole--; para [00024], line 6, it appears that “spacer 42” should be –end cap edge 42--; and in para [00026], line 1, “lock 2” should be --lock 10--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In independent claims 1 and 8, the recitation of the “incomplete casing” and further in claim 8, the recitation of “between two and seven tumblers” is considered new matter not supported by the original specification or drawings.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  In claim 1, line 19, “spacer” should be changed to –tumbler—and in line 20, the second occurrence of the phrase “that is less than the diameter” should be deleted as redundant.  In claim 8, line 22, “spacer” should be changed to –tumbler—and in line 23, the second occurrence of the phrase “that is less than the diameter” should be deleted as redundant.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Offelder US 1,555,229 (hereinafter Offelder).
Re Claim 1. 
Offelder discloses an adjustable combination lock comprising: at least one straight shank (Fig. 2,6) comprising a shaft (19) having a first end and a second end, at least one lock key (22) disposed about the shaft between the first end and the second end, and a shank head (18) attached to the first end of the shaft; and a detachable lock assembly (Fig.1,2) comprising a first end cap (1) having an aperture therethrough, a second end cap (2) having an aperture therethrough, said second end cap having a diameter that is the same as the first end cap, a plurality of tumblers (8) disposed between the first end cap and the second end cap, said tumblers each having a diameter that is less than the diameter of the first end cap and the second end cap, said tumblers having a lock key hole therethrough adapted for communication with said at least one lock key, an incomplete cylindrical casing (16) having a first end permanently attached to more than 50% of a side portion of the first end cap and a second end permanently attached to more than 50% of a side portion of the second end cap, and at least one circular spacer (10) disposed between and in rotational communication with at least one long side of at least one spacer, said at least one spacer having a diameter that is less than the diameter that is less than the diameter of the first end cap and the second end cap, the at least one spacer comprising an aperture therethrough, whereby the plurality of tumblers and the at least one spacer alternate between said first end 
Re Claim 3.
Offelder discloses the adjustable combination lock of claim 1 comprising between two and seven tumblers.
Re Claim 4.
Offelder discloses the adjustable combination lock of claim 2 wherein said tumblers each comprise lock key holes that are positioned differently with regard to said outer octagonal shape.
Re Claim 7. 
Offelder discloses the adjustable combination lock of claim 1 wherein said tumblers are each uniquely marked with at least one symbol (Fig.1).
Re Claim 8.
As discussed above with respect to claim 1, Offelder discloses an adjustable combination lock comprising: at least one straight shank comprising a shaft having a first end and a second end, at least one lock key disposed about the shaft between the first end and the second end, and a shank head attached to the first end of the shaft, wherein the shaft is made of steel; and a detachable lock assembly comprising a first end cap having an aperture therethrough, a second end cap having an aperture therethrough, said second end cap having a diameter that is the same as the first end cap, between two and seven tumblers disposed between the first end cap and the second end cap, said tumblers each having a diameter that is less than the diameter of the first end cap and the second end cap, said tumblers having a uniquely positioned lock key hole therethrough adapted for communication .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offelder.
Re Claim 2. 
Offelder discloses the adjustable combination lock of claim 1 wherein said tumbler has an outer octagonal shape. Official Notice is taken that a mere change in shape of an element would have been considered obvious to one of ordinary skill in the art as an obvious matter of design choice.
Re Claim 5.
Offelder discloses the adjustable combination lock of claim 1 wherein the lock is made of metal.
Re Claim 6. 
Offelder discloses the adjustable combination lock of claim 1 wherein the metal is steel.
With respect to claims 5 and 5, Official Notice is taken that it would have been obvious to one of ordinary skill in the lock art to modify the material used as desired for the intended use. In this case, Offelder discloses the use of the padlock on railway cars which would typically be made of metal and steel, thus the use of steel for the security lock would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note especially, Wyers 5,540,065.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675